Citation Nr: 1607021	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  02-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, for the periods prior to October 6, 2004, from October 6, 2004 to July 29, 2010, and from July 30, 2010.  

2.  Entitlement to an increased rating for a right shoulder disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, for the periods prior to July 30, 2010,  from July 30, 2010 to May 17, 2011, and from May 18, 2011.  

3.  Entitlement to an increased rating for a left shoulder disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 for the period from March 12, 2012. 

4.  Entitlement to an initial schedular rating in excess of 20 percent for a left shoulder disability from December 13, 2001. 

5.  Entitlement to initial ratings in excess of 30 percent for peripheral neuropathy of the left and right lower extremities.

6.  Entitlement to a schedular rating in excess of 40 percent for a lumbar spine disability for the period from July 30, 2010 to February 8, 2015 and in excess of 60 percent as of February 9, 2015.

7.  Entitlement to a schedular rating in excess of 20 percent for a right shoulder disability for the period beginning on May 18, 2011.  

8.  Entitlement to an effective date earlier than October 6, 2004 for the grant of a 20 percent rating for a lumbar spine disability.

9.  Entitlement to an effective date earlier than July 30, 2010 for the grant of a 40 percent rating for a lumbar spine disability. 

10.  Entitlement to an effective date earlier than July 30, 2010 for the grant of a 30 percent rating for a right shoulder disability.   

11.  Entitlement to special monthly compensation (SMC) based upon housebound status.

12.  Entitlement to SMC based upon the need for regular aid and attendance.  

13.  Entitlement to an effective date earlier than December 13, 2001 for the grant of a TDIU.

14.  Entitlement to an effective date earlier than December 13, 2001 for eligibility for DEA.

15.  Entitlement to an effective date earlier than February 9, 2015 for the grant of a 60 percent rating for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to December 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  An October 2006 rating decision granted service connection for a right shoulder disability and assigned an initial 20 percent rating effective December 13, 2001.  The October 2006 rating decision also granted service connection for a left shoulder disability and assigned an initial 10 percent rating effective December 13, 2001.  A September 2009 rating decision granted service connection for peripheral neuropathy of the lower extremities and assigned initial 30 percent ratings effective December 13, 2001. 

In a June 2010 decision, the Board granted service connection for a low back disability and denied entitlement to an effective date earlier than December 13, 2001, for service connection for a bilateral shoulder disability.  The Board remanded the issues of entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of the lower extremities, increased initial ratings for lower extremity peripheral neuropathy and bilateral shoulder disabilities, and a TDIU.

In June 2010, pursuant to the Board's remand directive, the RO issued a statement of the case continuing 30 percent ratings for peripheral neuropathy affecting the left and right lower extremities and denying an effective date earlier than December 13, 2001 for service connection.

A February 2011 rating decision effectuated the Board's June 2010 grant of service connection for a low back disability, and assigned an initial rating of 10 percent effective December 13, 2001 for those ratings. The Veteran appealed as to both the effective date and the disability rating assigned by that rating decision.

A May 2013 rating decision increased the rating of the lumbar spine disability to 20 percent effective March 12, 2012, and increased the rating of the left shoulder disability to 20 percent effective March 12, 2012.  The May 2013 rating decision also awarded TDIU effective May 18, 2011, and found basic eligibility for DEA benefits effective May 18, 2011.

In a November 2013 rating decision, the Board granted a higher 20 percent rating for a lumbar spine disability for the period from October 6, 2004 to July 29, 2010 and a higher 40 percent rating, from July 30, 2010; granted a higher 30 percent rating for a right shoulder disability for the period from July 30, 2010 to May 17, 2011, and denied earlier effective dates for the grants of service connection for peripheral neuropathy of the bilateral lower extremities and a lumbar spine disability.  The Board remanded the issues of entitlement to initial higher ratings for neuropathy of the bilateral lower extremities, increased ratings for a left shoulder disability, and entitlement to earlier effective dates for the grants of a TDIU and for DEA for the period prior to May 18, 2011 for additional actions.   The Board finds that there has not been substantial compliance with the Board's remand instructions, as will be discussed in the remand that follows this decision.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran appealed the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for remand (JMR) (which stated that the Veteran abandoned his appeal of the Board's decision to the extent it denied higher disability ratings on a schedular basis), in a December 2014 Order, the Court vacated and remanded that part of the Board's decision that denied the claims for higher ratings on an extraschedular basis for lumbar spine, right shoulder and left shoulder disabilities (as set forth in issues 1 through 3 on the title page above) for actions consistent with the terms of the joint motion.  The appeal as to the remaining claims was dismissed.  

In an August 2014 rating decision, the RO effectuated the Board's November 2013 grant of a 20 percent rating for a lumbar spine disability from October 6, 2004 to July 29, 2010 and a 40 percent rating as of July 30, 2010 and a 30 percent rating for a right shoulder disability from July 30, 2010 to May 17, 2011.  In addition, SMC for housebound status was denied.  In September 2014 the Veteran submitted a notice of disagreement with the schedular ratings assigned for his lumbar spine disability and right shoulder disability, the effective dates assigned, and the denial of SMC for housebound status.  A statement of the case was issued in April 2015 and the Veteran perfected an appeal in May 2015. 

In an April 2014 rating decision, entitlement to SMC for aid and attendance was denied.  The Veteran perfected an appeal in a September 2014 VA form 9.

In a January 2015 rating decision (notice provided on February 9, 2015), an earlier effective date of December 13, 2001 was granted for a TDIU and for DEA.  However, this issue originated from an earlier decision which was part of the prior November 2013 remand in which the Board instructed the AOJ to issue a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued to the Veteran in October 2015 and he perfected the appeal with a November 2015 VA Form 9.

In an April 2015 rating decision, a higher 60 percent rating for a lumbar spine disability was granted, effective February 9, 2015.  As that grant does not represent a total grant of benefits sought on appeal, the claim for increase on a schedular basis, on appeal from an August 2014 rating decision, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In addition, the Veteran submitted a timely notice of disagreement in May 2015 with the effective date assigned for the grant of a 60 percent rating for a lumbar spine disability.  A statement of the case was issued to the Veteran in October 2015 and he perfected the appeal in a November VA Form 9.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Initially, in a May 2015 letter, the Veteran's attorney stated that there are outstanding VA medical records from the Central Alabama Veterans Health Care System in Montgomery Alabama, dated from October 30, 2012 through April 7, 2015 that need to be associated with the Veteran's file.  Further, the Veteran specifically requested that his file be returned to the RO for initial consideration of this evidence.  Additional treatment records were obtained.  The Veteran's attorney submitted copies of treatment records in August 2015, along with a request to return the file to the RO for consideration thereof.  As the addition of VA medical records to the claims file could provide evidence in support of each of the claim on appeal, the Board has no choice, but to return this case to the AOJ.  38 C.F.R. § 19.9 (2014).

A remand by the Board confers on the Veteran the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In November 2013, the Board remanded the issue of an initial rating in excess of 10 percent for a left shoulder disability for the issuance of a supplemental statement of the case (SSOC).  An October 2015 rating decision increased the evaluation for the left shoulder disability to 20 percent, effective December 13, 2001, and the RO noted this action satisfied the appeal as to this issue.  As the 20 percent evaluation does not represent the maximum rating available, the appeal is not satisfied as to this issue, and a SSOC must be issued.

With regards to issues 1 through 3, the Board does not have jurisdiction to assign an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, that does not preclude the Board from considering whether referral to the appropriate officials is required.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board finds that a remand is warranted so that the issue of whether the Veteran is entitled to an extra-schedular rating for his lumbar spine and/or bilateral shoulder disabilities, alone, or whether he is entitled to an extra-schedular rating with regard to the combined effect of his service-connected disabilities may be considered in the first instance.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

With regard to the claims for SMC for regular aid and attendance of another person and based on being housebound, the Board finds that a VA medical examination of the Veteran should be accomplished to discern his physical incapacities for purposes of determining a factual need for regular aid and attendance or being housebound.  See 38 C.F.R. § 3.159(c)(4) (2014).

The Board notes that the issue of entitlement to earlier effective dates for the award of 20 and 40 percent schedular ratings for the Veteran's lumbar spine disability is inextricably intertwined with this issue of the ratings assigned for the lumbar spine and the issue of entitlement to an earlier effective date for the award of a 30 percent rating for a right shoulder disability is inextricably intertwined with the issue of ratings assigned for the right shoulder disability, and the Board will defer a decision on these issues.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records from October 2012 to the present and add the records to the Veteran's claims file.  

2.  Following completion of the above, schedule the Veteran for a VA examination to determine eligibility for SMC based on a need for aid and attendance benefits or on account of being housebound. The examiner must review the claims file and must note that review in the report.  The examiner must provide a complete rationale for all opinions expressed.  All pertinent symptomatology and findings should be reported in detail.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the following are present as a result of his service-connected disabilities: 

(a) Inability to dress or undress himself or to keep himself ordinarily clean and presentable; 

(b) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); 

(c) inability to attend to the wants of nature; 

(d) inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or 

(e) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

(f) the Veteran is housebound, in that he is bedridden or substantially confined to his home or immediate premises by reason of permanent disabilities. 

3.  Refer the case to the Director of Compensation Service for consideration of entitlement to increased ratings for a lumbar spine disability, a right shoulder disability and a left shoulder disability, for each period on appeal, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) (2015).

The Director should note that the United States Court of Appeals for the Federal Circuit has held that the plain language of 38 CFR 3.321(b)(1) "indicates that referral for extra-schedular evaluation may be based on the collective impact of the Veteran's disabilities," and a claimant may be entitled to "referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Director should therefore consider whether an extra-schedular evaluation is warranted based on the Veteran's multiple disabilities. 

4.  After ensuring compliance with the above instructions, readjudicate each of the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

